Citation Nr: 1808424	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-40 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from November 1959 to November 1962.    

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to the benefit sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in July 2014.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected moderate incomplete paralysis of the anterior crural nerve, moderate incomplete paralysis of the posterior tibial nerve, and mild incomplete paralysis of the sciatic nerve render him so helpless that he requires regular aid and attendance. 


CONCLUSION OF LAW

The criteria for entitlement to SMC for aid and attendance have been met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim for entitlement to SMC for aid and attendance.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

II. Legal Criteria

SMC is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to require regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  In determining need for regular aid and attendance, consideration is given to:  the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352 (a).  "Bedridden" is a proper basis for the determination.  "Bedridden" is a condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  The evidence must only establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id. 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The question before the Board, is whether the Veteran does require regular aid and attendance as a result of his service connected moderate incomplete paralysis of the anterior crural nerve, moderate incomplete paralysis of the posterior tibial nerve, and mild incomplete paralysis of the sciatic nerve disabilities.  In this regard, in his December 2017 testimony before the Board, the Veteran indicated that he was not bedridden.  Although his wife reported that she made his meals, the Veteran stated that he was able to feed himself.  The Veteran indicated that he had a walker in the shower and washed himself, but needed assistance from his wife to get into the shower.  He also asserted that he mostly only left the house for doctor's appointments.  The Veteran testified that he rode in the car with his wife to the grocery store, although he stayed in the car while she shopped for groceries. 

An August 2012 VA 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, notes the Veteran's report that he required aid and attendance as a result of his lumbar spinal stenosis, severe osteoarthritis of the left hip, bilateral shoulder pain, and right leg numbness due to his hematoma.
The examiner noted that the Veteran was able to feed himself, but unable to prepare his own meals.  He further indicated that the Veteran needed assistance with bathing and putting his socks on most of the time, as he had trouble standing without an assistive device.  The examiner stated that the Veteran did not need a nursing home.  He also stated that the Veteran was not legally blind but noted his macular degeneration.  The examiner reported that the Veteran did not need help with medication management.  He noted that the Veteran could manage his own financial affairs.  The examiner found the Veteran's posture was unsteady as a result of his lumbar spine stenosis, hip pain, and right leg weakness.  He noted decreased range of motion of the lumbar spine, lower extremity weakness, and poor balance, which resulted in multiple falls and the Veteran's inability to stand for more than 30 seconds.  The examiner stated that the Veteran could not leave the house by himself, as he needed assistance to get to the vehicle.  The examiner noted that the Veteran could not walk without the assistance of a cane.  

The report of the March 2014 VA aid and attendance examination notes the Veteran's report that his daily activities included waking up and sitting in a chair for most of the day.  He stated that he utilized a walker to ambulate, but got fatigued after 10 yards.  Regarding the ability to protect himself from daily hazards/dangers, the Veteran reported that he experienced dizziness on a weekly basis, mild memory loss, and constant imbalance that affected his ability to ambulate.  The Veteran further stated that he needed help getting to and from the shower.  With respect to self-care skills, he reported that he was unable to dress and undress, bathe, and toile without help.  

Examination revealed that the Veteran could not walk without the assistance of his wife or a wheelchair and he required a walker for ambulation.  The thoracolumbar spine revealed limitation of motion due to low back pain status post-surgery.  Function of the lower extremities was abnormal, to include limitation of joint motion, muscle weakness, and lack of coordination, bilaterally.  Weight bearing and propulsion were abnormal, and a walker was needed to walk.  The examiner noted that the Veteran needed assistance when he left the home, to include a wheelchair if he planned to ambulate beyond 10 yards.  Upon examination and review of the record, in addition to the service-connected moderate incomplete paralysis of the anterior crural nerve, moderate incomplete paralysis of the posterior tibial nerve, and mild incomplete paralysis of the sciatic nerve disabilities, the examiner diagnosed macular degeneration, hypertension, coronary artery disease, and left hip replacement due to arthritis.  The examiner opined that the Veteran required aid and attendance of another person due to his service-connected disabilities of paralysis of the tibial, crural, and sciatic nerves of the right leg in order to perform personal functions required in everyday living such as bathing, dressing, attending to the wants of nature, and protecting himself from hazards of his daily environment.

An April 2015 VA 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, notes the Veteran's report that he required aid and attendance as a result of his service-connected disabilities, as well as his congestive heart failure, atrial fibrillation, hypertension, and osteoarthritis.  The examiner noted that the Veteran was able to feed himself, but he was unable to prepare his own meals.  He further indicated that the Veteran needed assistance with bathing most of the time, as he had trouble standing without an assistive device.  He noted that the Veteran did not need nursing home.  The examiner indicated that the Veteran's wife managed his medications as well as his affairs because the Veteran was unable to read.  The examiner also noted that the Veteran usually stayed home, but if he went out, he could only drive during the day and needed assistance.  

The report of the July 2015 VA aid and attendance examination notes the Veteran's report that he got out of bed and dressed himself.  He stated that he was able to attend to the needs of nature by himself, but noted that his wife helped him get into the bathroom.  The Veteran reported that he brushed his teeth and combed his hair by himself in his small bathroom.  He indicated that he often sat in his recliner and watched movies, but his wife prepared lunch as he could not stand for long and was unable to read labels due to his macular degeneration.  The Veteran reported that he fed himself.  He reported the use of a cane or walker for ambulation.

Examination revealed that the Veteran could walk a few hundred yards without the assistance of another person.  The examiner noted that the Veteran needed a cane or walker to ambulate.  He noted that the Veteran's cervical and lumbar spines were limited in range of motion.  Function of the upper extremities and left lower extremity were normal.  The right lower extremity revealed muscle weakness and limitation of joint motion.  The examiner diagnosed hypertension, hyperlipidemia, peripheral polyneuropathy of the bilateral lower extremities, atrial fibrillation, gout, sleep apnea, arthritis, status post left hip replacement, status post cage fusion of the spine, status post coronary stent, status post arthroscopy of the right knee, venus insufficiency of the lower extremities, GERD, anemia, erectile dysfunction, obesity, depression, macular degeneration, and hypothyroidism.  

Upon examination and review of the record, the examiner found that based on the Veteran's service-connected disabilities (moderate incomplete paralysis of the anterior crural nerve, moderate incomplete paralysis of the posterior tibial nerve, and mild incomplete paralysis of the sciatic nerve), he would not need aid and attendance.  The examiner indicated that the service-connected disabilities did not prevent the Veteran from performing physical activities of daily living.  He explained that the Veteran had other conditions that "may" lead to deconditioning, which affected his activities of daily living.  

In a November 2017 letter, the Veteran's private physician, M.G., M.D. noted that he saw the Veteran that week.  M.G. reported that the Veteran had multiple medical issues, to include but not limited to weakness of the arms and legs, macular degeneration with legal blindness of the left eye, chronic low back pain.  M.G. stated that the Veteran needed his wife's assistance as a result of his medical problems and limitations performing daily living. 

The Board finds that the evidence of record supports a grant of SMC for aid and attendance as a result of the Veteran's service-connected disabilities.  The March 2014 VA examiner opined that the Veteran required aid and attendance of another person due to his service-connected disabilities of paralysis of the tibial, crural, and sciatic nerves of the right leg in order to perform personal functions required in everyday living such as bathing, dressing, attending to the wants of nature, and protecting himself from hazards of his daily environment.  Further, the Board finds the Veteran's statements concerning his inability to walk and shower without help, leave the house without the assistance of another person, or prepare any meals, as a result of his service-connected disabilities, to be competent and credible.  

The Board acknowledges that the July 2015 VA opinion is presented as against the Veteran's claim.  However, in crafting his opinion the VA examiner in significant part, noted that while the service-connected disabilities did not prevent the Veteran from performing physical activities of daily living, his other conditions "may" lead to deconditioning, which affected his activities of daily living.  The Board finds the examiner's medical conclusion demonstrates that the Veteran's current service-connected disabilities were as likely to affect his activities of daily living, as the finding that the non-service connected disabilities possibly affected his activities of daily living was speculative at best. 

As such, the benefit of the doubt must be resolved in the favor of the Veteran. Accordingly, entitlement to SMC for aid and attendance is warranted.  








ORDER

Entitlement to SMC for aid and attendance is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


